Title: To Benjamin Franklin from John Holker, 26 April 1780
From: Holker, John
To: Franklin, Benjamin


Dear Sir
Monteny 26 April 1780
The Vessel is arrived from Amsterdam with the different objects you Recomended to my caire, but as they was consind to Mr Bretin Negt, of this please I have been obliged to let him unloud them, and to Lodge them in the Doyne, than such time as you can send me a permission to Receive them duty free; youl observe that your Caricter at Court Grants you the liberty to Receive any kind of Goods free from Duty, so by your apploying to Mr. Vergen or to Mr. Necker they will give you an Order to the farmer Generalls to take them out of the Burot of Depoe which Order youl be so good as to send me and I shall take caire they air Lodged saife, than you can find a sure occasion to have them Shiped for Emereca.
Youl see I have write you too lines in french so as you may send my leter to the Minister which will saffise with a word from your Self, and by Joyning the Letter of Veteure you ought to have Received from Amsterdam.
I find you had larnd the disagreeable account of the house my Son lived in being Burnd, I am unesey and shall bee, than I can larne the affeare from him Self, the more so knowing the quantity of affears he is charged with, and being feirefull some of his peapers may be Burnd. If you larne anything Regarding this object youl greatly oblige me to let me have it, as allso If you have any Good News, for it wood seem wee have had no accounts that can be depended upon this long time.
My wife Joynes with me in every thing that is kind & Respectuse to you, and shall be happey you Injoye Good health, & that soon we may larne that everything is well, and Mr. Washington in posession of New yourk God send it, for wee shant be happey than wee get those accounts.
It is my oppinion that My Lord North having lost the megorety in the house, will bring about a pease, for I cant see how the Menestery can stand their Ground unless they doe it.
My kind Complements to Mr. franklin and your Grand Son, and ever am most sincerely and ever will be til Death My Dear Sir your Most Obedeant & very humble servt
J Holker
 
Notation: Holker J. 26. April 1780.—
